DETAILED ACTION
The present office action is in response to claims filed on 10/03/2019.  Claims 1 – 8 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata et al. (U.S. Pre-Grant Publication No. 2017/0259649).
Regarding Claim 1, Shibata shows (Figures 1, 3, 4, 5, 6, 7, 11A, 11B, 12A, and 12B):
An air vent (air vent according to the first embodiment, as illustrated in Figure 1) for an automobile (“air-conditioning register for a vehicle”, Paragraph 0029), comprising:
a duct (10) having a passage (17) formed therethrough (“the interior space of the retainer 10 constitutes a passage for air-conditioning air A1, which is an airflow passage 6”, Paragraph 0035), the passage (16) defining an air outlet (26) and an air inlet (upstream opening in 10, which is the opening on the left side as illustrated in Figure 7);
a knob mount (61) fixedly coupled (as illustrated in Figures 3 and 6, 61 is fixedly coupled to 35, which is fixedly coupled to 10 via 38) to the duct (10);
a knob (72) installed on (as illustrated in Figures 1, 2, 6, and 7, 72 is installed on 61) the knob mount (61) so as to be movable leftwards and rightwards (“when a force directed in the lateral direction, … for example, a rightward force, is applied to the operation knob 56”, Paragraph 0102) and be rotatable upwards and downwards (“when a force in the vertical direction, … for example, an upward for is applied to the operation knob 56”, Paragraph 0092);
a first vane member (36) configured to be rotated upwards and downwards (about pivots 38, as illustrated in Figures 11A-11B and described in Paragraph 0092 – 0093) to adjust an upward and downward wind direction (“the downstream fins are used to change the angle with respect to the short side portions 27 of the air-conditioning air A1 blown out from the outlet 26”, Paragraph 0044) when the knob (72) is rotated upwards and downwards (“when a force in the vertical direction, … for example, an upward for is applied to the operation knob 56”, Paragraph 0092; it is noted knob 72 “rotates” in the same manner Applicant’s knob 300 “rotates”, see Applicant’s Figures 11-12, in which upward/downward forces are applied to knob 300);
a second vane member (45) configured to be rotated leftwards and rightwards (about pivots 47, as illustrated in Figures 12A-12B and described in Paragraph 0102 – 01013) to adjust a leftward and rightward wind direction (“the upstream fins are used to change the 
a vane driving device (35, 76) installed to (as illustrated in Figures 4 and 7, both 35 are installed to 61) the knob mount (61), the vane driving device (64, 76) being configured to transmit (via 35, as illustrated in Figure 11B; when an upward force Is applied to the operation knob 56, the downstream fin 35 is tilted counterclockwise about the pivots 38.  The tilting motion is transmitted to the downstream fins 36 via the link mechanism LM1.  This tilts the downstream fins 36 counterclockwise about the pivots 38”, Paragraph 0092) an upward and downward rotation (when a force in the vertical direction, … for example, an upward for is applied to the operation knob 56”, Paragraph 0092; it is noted knob 72 “rotates” in the same manner Applicant’s knob 300 “rotates”, see Applicant’s Figures 11-12, in which upward/downward forces are applied to knob 300) of the knob (72) to the first vane member (36) such that the first vane member (36) is rotated upwards and downwards (about pivots 38, as illustrated in Figures 11A-11B and described in Paragraph 0092 – 0093), and to transmit (via 76, as illustrated in Figure 12B; “the operation knob 56 is slid rightward together with the rotation member 71 and the downstream universal joint UJ1.  This swings the transmission shaft 84 rightward”, Paragraph 0102) a leftward and rightward movement (“when a force in the lateral direction, … for example, a rightward force, is applied to the operation knob 56”, Paragraph 0102 of the knob (72) to the second vane member (45) such that the second vane member (45) is rotated leftwards and rightwards (about pivots 47, as illustrated in Figures 12A and 12B and described in Paragraph 0102 – 01013); and
a damper (52) installed in a direction of (as illustrated in Figure 7, 52 is installed in the upstream direction proximate the air inlet opening) the air inlet (upstream opening in 10, which is the opening on the left side as illustrated in Figure 7) of the duct (10) and configured to open or close (as illustrated in Figure 7; “in this [long dashed double-short dashed] state, the airflow passage 18 is closed by the shut-off damper 52”, Paragraphs 0082; “in this [solid line] state, the airflow passage 16 is fully opened”, Paragraph 0083) the passage (16) by rotation (as illustrated in Figure 7, 52 rotates to open and close 16).

Allowable Subject Matter
Claims 2 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2, from which Claims 3 – 8 depend, Shibata shows a knob shaft (64) installed to the knob mount (61) and a vane rotating portion (85) coupled to (via UJ1) the knob shaft (64) and connected to the second vane member (45) to rotate the second vane member (45).  
However, Shibata lacks showing a knob shaft gear installed to the knob shaft to rotate the first vane member, the know shaft gear being configured to be rotated together with the knob shaft when the knob shaft is rotated upwards and downwards and not to be moved when the knob shaft is moved leftwards and rightwards. 
The prior art does not teach or suggest motivation to modify Shibata’s air vent to include a knob shaft gear to rotate the first vane member.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
The following prior art teaches an air vent with a knob, first vane members, second vane members, and a damper.  
Belzons et al. (U.S. Patent No. 10,131,210)
Albin et al. (U.S. Pre-Grant Publication No. 2016/0288624)
The following prior art teaches an air vent with a knob, first vane members, and second vane members, wherein a knob shaft gear rotates the second vane member.
Gareis et al. (U.S. Pre-Grant Publication No. 2018/0086182)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/D. T./
Examiner, Art Unit 3762
09/11/2021

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746